Title: To George Washington from William Deakins, Jr., 27 May 1796
From: Deakins, William Jr.
To: Washington, George


        
          Dear Sir
          Geo. Town [D.C.] May 27th 1796
        
        I find some of the City Proprietors, have or Intend to remonstrate to you the Necessity of the Commissioners’ living in the City—there is no doubt it would be more agreeable, if the Commissioners lived at the public Buildings, but it cannot be an Object of so much Consequence as to cause the removal of good Men from the Office, Doctr Thornton has agreed to remove to the City, & Mr Scott is Erectg buildings for his Accomodation Near the City Line & within one Mile of the Presidents Square, his Situation will be as Convenient as if he was settled on the Eastern Branch or in the City Near the Stone Bridge, I think him a Valuable Commissioner, perhaps equal to any one that has yet been in the appointment, Mr White is also a Valuable Man Neither of these Gentleman will agree at present to settle in the City. if Mr Whites family should agree to remove No doubt they will settle in the City. but Mr Scott will never remove—from the Improvements he is now Making at so heavy an Expence the proprietors seem to Ask what is unreasonable, the Change of Commissioners or at least two of them, would be a serious Evil, it would derange the whole business of the City and thousands would be lost by such an Event. Scott is well Calculated for making Contracts & seems to have a perfect Knowledge of the Value of Work & Meterials the Contracts for the public buildgs have been made on much more favorable terms, than Contracts made by private Individuals who are laying out their own Money. It may be thought that my situation as Treasurer may give me a Bias in favor of the Commissioners, or that my Office as Treasurer may be an Object. I can with truth say Neither has any Influence on my Mind. I beleive I have lost more than I have gain’d by the Commission. I have frequently been largely in Advance for the City to prevent a discharge of the hands at a time when great Injury would have been done, & these Advances happened at times when I could have laid out my Money in produce & Cleared a profit of ten pCt in 60 days—& in all the Negotiations with the Banks for the Accomodation of the City I pledged my private Estate, otherwise the Money could not have been borrowed, the Bank of Maryland as well as the Bank of Columbia refused to discount my Notes as Treasurer of the City of Washington, however

as I expect there will not now (as soon as the loan is Negotiated) be any difficulty as to Money Maters when this happens, I shall probable resign my office into other hands, It may be an Object to others it is no Object to me—and as my residence is in Geo. Town the proprietors may be better pleased if this offi⟨ce⟩ is put in other hands, & if any Intimati⟨on⟩ of such a desire should come to you through the proprietors, I wish you to tell them that they may be gratified, I do not know they have any such wish but if they should I wish to set them at ease—I have frequently taken the Liberty to Communicate to you my Sentiments on public Matters that has come under my knowledge & I hope it will not be thought Improper, I am with Every Sentiment of Respect & Esteem—Dear Sir Your Obt Servt
        
          Will. Deakins Junr
        
      